Order unanimously reversed, indictment reinstated, and matter remitted to Brie County Court for further proceedings in accordance with memorandum. Memorandum: We find that the exercise of sound discretion required a hearing to determine whether the conduct of the defendant during the period from the issuance of the warrant to the time of his arrest constituted a waiver of his right to a speedy trial, as well as whether the conduct of the law enforcement agencies during that same period was such as to deny the defendant a speedy trial. (Appeal by People from order of Erie County Court dismissing Indictment No. 28169 as to defendant Schuster.) Present — Bastow, J. P., Goldman, Henry and Noonan, JJ.